Citation Nr: 0412900	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  01-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision that denied 
entitlement to an increased rating for a skin disability, 
characterized as tinea versicolor.  The veteran filed a 
notice of disagreement (NOD) in August 2000, and the RO 
issued a statement of the case (SOC) in September 2000.  In 
May 2001, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals).  

In May 2002, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO in New York; a 
transcript of that hearing is of record.   

In January 2003, the Board notified the veteran and his 
representative of changes in the applicable rating criteria 
for evaluating the disability at issue.  In May 2003, 
jurisdiction of the veteran's claims file was transferred to 
the RO in St. Petersburg, Florida.  

In May 2003, the Board remanded the veteran's claim back to 
the RO for additional development.  The requested development 
has been completed and the veteran's claim is again in 
appellate status.  

For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that in the 
above noted May 2001 VA Form 9, the veteran contended that as 
a result of his skin disability, he had "nervousness, 
scarring and discomfort and embarrassment [sic] and inability 
to do certain things."  The Board interprets this statement 
as an informal claim for service connection for a nervous 
disability secondary to the service-connected tinea 
versicolor.  As this issue has not been adjudicated by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

In reviewing the evidence, the Board notes that, a July 1995 
VA examination report reflected that the veteran had an 
elevated skin rash on his entire back area, with red, patchy 
skin discoloration.  

In an August 1995 statement, the veteran reported that his 
skin rash was at the state where it covered his entire back 
from the top of his shoulders, across the entire back and all 
the way down to the bottom his spine.  Furthermore, the rash 
had spread on to the back of his forearms and the side of his 
upper torso.  The veteran reported that during the summer, he 
could not go without a shirt because the heat and the sun 
caused a ringworm-type rash, which covered his entire back.  

A VA examination of the veteran in March 1998 reflects the 
veteran's report of flare-ups in his skin disability during 
warm weather.  On VA examination in January 2004, the 
examiner noted the veteran's report that his skin rash on his 
back "comes and goes" but that it became worse during 
summer months.  Following a clinical evaluation, the examiner 
estimated that the skin rash encompassed 1/3 of the surface 
of the veteran's back.  His impression noted that with 
respect to his skin disability, ". . . . the veteran 
currently has 15-20 percent body surface area involvement."  

The Board is cognizant, as was articulated by the veteran's 
representative in March 2004, that the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court) has held that 
whenever possible, examinations of disabilities, such as skin 
conditions which are subject to periodic exacerbation and 
improvement, should be scheduled when the condition would be 
most disabling.  See Bowers v. Brown, 2 Vet. App. 675, 676 
(1992) and Ardison v. Brown, 6 Vet. App. 405 (1994).  As 
such, given that the veteran's most recent examination, as 
were examinations in 1998 and 2000, was conducted in a non-
summer month, a new examination must be scheduled.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

With respect to scheduling a new examination, the veteran 
should be asked to identify when during the summer he feels 
his skin disorder becomes most symptomatic.  Thereafter, to 
the extent practicable, he should be scheduled for a 
dermatology examination as close to that time as possible 
but, in any event, during the "summer."  The veteran is 
also encouraged seek outpatient care during those times that 
his skin disability is most symptomatic, so that the extent 
of the manifestations can be documented for the record.   

The veteran is hereby notified that failure to report to a 
scheduled examination, without good cause, will result in a 
denial of his claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file, a copy of the notice of the examination 
sent to him by the pertinent VA medical facility.   

Moreover, to ensure that all due process requirements are 
met, on remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
have been associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA dermatology examination.  If 
practicable, the examination should be 
conducted during the veteran's summer 
period he identifies as causing his skin 
pathology to become most symptomatic.  
The entire claims file must be made 
available to  the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail. 
The examiner should describe the 
manifestations of the veteran's tinea 
versicolor in accordance with pertinent 
former and revised rating criteria for 
evaluation of the condition.  
Specifically, the examiner should address 
the following:

Regarding an active condition, pertinent 
to the former criteria, the examiner 
should comment upon the existence, and 
frequency (or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations. Pertinent to the revised 
criteria the examiner should address 
whether tinea versicolor:

a) affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months;

b) affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c) affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or has required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or

d) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches. The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion. If any associated 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to include both the 
former and revised applicable rating 
criteria.).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




